                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION


DONISHER R. HILL,                    :

      Plaintiff,                     :

vs.                                  :      CIVIL ACTION NO. 1:18-cv-00287-JB-C

DON DAVIS, et al.,                   :

      Defendants.                    :


                                    ORDER

      After due and proper consideration of all issues raised, and a de novo

determination of those portions of the recommendation to which objection is made,

the recommendation of the Magistrate Judge made under 28 U.S.C. § 636(b)(l)(B) and

dated March 6, 2019, is ADOPTED as the opinion of this Court.

      DONE this 28th day of March, 2019.



                         s/JEFFREY U. BEAVERSTOCK
                         UNITED STATES DISTRICT JUDGE
